131 S.W.3d 862 (2004)
STATE of Missouri, Respondent,
v.
Walter TYNDAL, Appellant.
No. ED 83301.
Missouri Court of Appeals, Eastern District, Division Five.
April 20, 2004.
Margaret M. Johnston, Columbia, MO, for Appellant.
*863 Andrea K. Spillars, Linda Lemke, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, C.J., MARY R. RUSSELL, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Following a jury trial, Walter Tyndal (hereinafter, "Tyndal") appeals the judgment entered upon his conviction of possession of a prohibited article, marijuana, while he was incarcerated, Section 217.360 RSMo (2000). Tyndal argues the trial court erred in admitting an exhibit offered by the State because there was an insufficient foundation to establish that the marijuana in the exhibit was marijuana seized from Tyndal.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).